UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported:March 6, 2014 Texas South Energy, Inc. (Exact name of the Company as specified in its charter) Nevada 333-171064 99-0362471 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3 Riverway, Suite 1800 Houston, TX 77056 (Address of principal executive offices and Zip Code) The Company's telephone number, including area code:(713) 209-2950 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions. [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR240.14d-2(b)) [_] Soliciting material pursuant to Rule 14a-12 under Exchange Act (17 CFR240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities In connection with a private placement of our common stock, as of March 6, 2014, the Company sold an aggregate of 30,608,000 shares of its common stock at a purchase price of $0.05 per share receiving gross proceeds of $1,530,400.The Company intends to use the proceeds from the private placement in connection with the acquisition of oil and gas interests and for general corporate purposes. The issuance of the shares described above was made without registration under the Securities Act of 1933, as amended (the “Act”), in reliance on the exemptions provided by Section 4(a)(2) of the Act, Regulation D under the Act, Regulation S under the Act and in reliance on similar exemptions.No advertising or general solicitation was made in connection with the sale and issuance of the Company’s common stock. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:March 12, 2014 TEXAS SOUTH ENERGY, INC. By: /s/James Askew James M. Askew Chief Executive Officer
